Citation Nr: 0106633	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967, including service in Vietnam.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
September 1999 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, for additional 
development.  The case was returned to the Board in February 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2. The veteran has PTSD as a result of service stressors. 


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
veteran's claim was most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the appellant's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal with two Bronze Stars.  Service medical 
records reveal that when the veteran was seen in July 1965, 
it was noted that he was under treatment for migraine 
headaches, controlled by medication, and that he had had 
marked personality changes over the previous 2-3 weeks, in 
that he was noted to have become sullen, lazy, and 
aggressively resistant to authority.  The veteran's discharge 
medical history and examination reports in October 1967 do 
not contain any complaint, finding, or diagnosis of 
psychiatric disability.

According to April, August, and October 1996 statements from 
the Chief of a VA Psychology Service, the veteran had 
suffered a severe stressor in service when a timed shell got 
stuck in the barrel of a heavy gun barrel and had to be 
cooled with fire extinguishers before it exploded.  PTSD was 
diagnosed.

VA outpatient records from April to January 1997 document 
psychiatric treatment.  A record of a March 1997 VA medical 
assessment contains a diagnosis of PTSD.

On VA psychiatric examination in September 1997, the 
veteran's complaints included anxiety, depression, intense 
anger with rage and explosiveness, loss of motivation and 
energy, insomnia, and social withdrawal.  The Axis I 
diagnoses were PTSD; and psychotic disorder, not otherwise 
specified, present but in partial remission with a past 
history of visual and auditory hallucinations, paranoid 
ideations, and ideas of reference.  Global assessment of 
functioning was approximately 50-55.

A July 1998 statement from the above noted Chief of a VA 
Psychology Service is essentially the same as his previous 
statements.

The veteran testified at a personal hearing at the RO in July 
1998 that when he was on the CHARLES S. BERRY, he had to 
stick a fire extension nozzle down a gun barrel before a 
stuck shell exploded, which would have killed everyone around 
it, and that he had heard that their sister ship had been hit 
and 8 men, including some of his friends, had been killed.  
The veteran also testified at a video hearing conference 
before the undersigned in April 1999.  His testimony again 
included information about the time that he put a fire hose 
down a gun barrel to prevent the explosion of a shell that 
was stuck, which he said happened in approximately October 
1966 while he was on a destroyer, DD 823, which was receiving 
incoming fire from the nearby jungle.

Naval records on file, dated in April 1966, reveal that the 
veteran was on the USS SAMUEL B. ROBERTS (DD 823) while it 
participated in combat operations between December 2, 1965, 
and February 19, 1966, in the South China Sea and the Gulf of 
Tonkin areas.  Records dated in June 1966 reveal that the USS 
SAMUEL B. ROBERTS was designated eligible for hostile fire 
pay for the months of December 1965 and February 1966.  A 
transcript of the veteran's Naval service reveals that he was 
assigned to the USS SAMUEL B. ROBERTS from February 2, 1964, 
to December 4, 1966, and to the USS CHARLES S. SPERRY (DD 
697) from December 5, 1966, to June 5, 1967.

Although there is no specific confirmation of the veteran's 
alleged service stressor, the above evidence indicates that 
the veteran's ship was in combat operations and subjected to 
hostile fire around the time that the veteran maintains that 
his service stressor occurred.  The veteran's claimed 
stressor is consistent with the circumstances of his combat 
service.  In addition there is no clear and convincing 
evidence that the stressor did not occur.  Consequently, the 
veteran's testimony is sufficient to establish that the 
claimed stressor occurred.  Additionally, there is a clear 
diagnosis of PTSD by the Chief of a VA Psychology Service, as 
well as on VA psychiatric examination in September 1997, and 
a link, established by the Chief of the VA Psychology 
Service, between the current symptomatology and the claimed 
inservice stressor.  Therefore, the veteran meets the current 
and former criteria of 38 C.F.R. § 3.304(f) for a grant of 
entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

